 REVCO DRUG CENTERS OF THE WEST73Revco Drug Centers of the West,Inc. and Retail ClerksLocal Union No. 99,AFL-CIO. Case 28-CA-2008January 25, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September 18, 1970, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engagingin certain unfair labor practicesand recommendingthat itceaseand desist therefromand takecertain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner alsofound that the Respondent had not engagedin other unfair labor practices alledged in the com-plaint. Thereafter, the Respondent filed exceptions totheDecision and a supporting brief, to which theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Revco Drug Centers of the West,Inc.,Maricopa and Pinal Counties, Arizona, its offi-cers, agents,successors,and assigns,shall take theaction set forth in the Trial Examiner's Recommend-ed Order.'' In footnote 18 of the Trail Examiner'sDecision, substitute"20" for "10"days.theWest,Inc. (Revco or Respondent),which operates achain of drugstores in Arizona,-hadinterfered with employ-ees' rights of self-organization by granting wage increasesand other benefits to them after Retail Clerks Local UnionNo. 99, AFL-CIO (theUnion),had filed representationpetitions seeking elections,and that this action by Respon-dent constituted discrimination to cause its employees torefrain from becoming members of the Union.Respondent answered,admitting that it had granted thewage increases and other benefits,but denying that it haddone so after the filing of representation petitions and deny-ins that its actions were to cause employees to refrain fromjoining the Union.The issues so raised were tried before me at Phoenix,Arizona,on May 13 and14, 1970.The General Counsel andRespondent were represented by counsel,afforded an op-portunity to adduce evidence,cross-examine witnesses, andargue on the facts and the law.Briefs filed by the GeneralCounsel and by counsel for Respondent have been consid-ered.For the reasons hereafter set forth,I find that the wageincreases and other benefits conferred by Respondent uponits employees were for the purpose of impeding the organi-zational campaign among the employees and constituted aninterference with employees'rights in violation of Section8(a)(1) ofthe Act.Upon the entire record herein 2 and the demeanor of thewitnesses while testifying, I make the following:FINDINGS OF FACT1.THE EMPLOYERThe pleadings and the uncontroverted evidence show thatRespondent is an Ohio corporation and a wholly ownedsubsidiary of Revco D. S., Inc.,another Ohio corporation.Revco D. S., Inc.,operates,under its own name and throughRespondent and other subsidiaries,a chain of 228 retaildrugstores in the States of Michigan, Ohio, West Virginia,Kentucky,North Carolina,and Arizona.Respondent oper-ates the 38 stores in Arizona,28 of them located in andaround Phoenix and the remainder around Tucson. ThisArizona chain was purchased in July 1968 from Ryan-Ev-ans Co.which had operated the stores for 10 or more years.The answer admits that Respondent is an employer engagedin commerce and I so find.IITHE UNIONThe answer admits, and I find, that the Union is a labororganization.IIIFACTS AND ISSUESA.SummaryThe facts in this case are generally undisputed. On De-cember 21, 1969, Respondent substantially increased thewage rates of its salesclerks and conferred other benefitsupon them. It announced the changes to its Tucson employ-TRIALEXAMINER'S DECISIONSIDNEY D. GOLDBERG, Trial Examiner: The question fordecision in this case is whether Respondent's grant of wageincreases and other benefits to its employees during an or-ganizing campaign interfered with their right to self-organi-zation.The complaint herein 'alleges that Revco Drug Centers of' IssuedFebruary 24, 1970, on a charge filedDecember 24 and anamended charge filed December 31, 1969.2The transcriptof testimony has been corrected by and pursuant to anorderissued August4 Officialnotice is taken of the Board proceedings inCases 28-RC-1992 and 28-RC-2000involving Respondent as employer.Whilesome of the papers in those cases were admitted into evidence forconvenience of reference, I considerthat anyformal action or document inthose proceedings may be consideredin this case.188 NLRB No. 9 74DECISIONSOF NATIONALLABOR RELATIONS BOARDees on that date and to its Phoenix employees, who are theones involved in this case, on the 24th. At the time, theUnion was engaged in an organizing campaign among thePhoenix employees and, since December 1'7, there had beena petition on file with the Board for a representation elec-tion among them. Upon these facts the General Counselcontends that Respondent's motive in granting the wageincreases and other benefits was to interfere with the self-organizational activities of its employees; Respondent con-tends that the petition on file was defective, that its wageincreaseshad been in preparation for a considerable time,and that the grant of benefits had nothing to do with theemployees' self-organizational activities.B.BackgroundThe Arizona chain of stores which Respondent pur-chased in July 1968 had been in operation for a long timeand the transfer of ownership was not accompanied by anyimportant change in the rank-and-file personnel.In October1969 the Union sent International Representative Gary Ne-beker to Phoenix to organize the drugstore employees in thearea,designated as 1blarico a, Pinal,and Gila Counties.After some organizing work by Nebken and others, on No-vember 26 the Union filed a petition requesting an electionamong Respondent's employees designated as `all workingpharmacists in Maricopa and Gila counties"for the purposeof being certified as their bargaining representative. On De-cember 19,1969, the Regional Office issued a notice ofhearing on the petition.3C.Organizational Activities Among the ClerksAccording to Nebeker, his organizational efforts involvedall of the employees of the several drug chains in the Phoe-nix area and, on his visits to Respondent's stores, he madecontact with both the pharmacists and the salesclerks. Hetestified that he participated in the first meeting with thepharmacists in Respondent's employ on October 19, 1969,at the union hall and that, after he received inquiries fromsomeof Respondent's salesclerks,he held a meeting ofsalesclerkson November 20. Immediately following hismeetingwith the salesclerks, Nebeker testified, he beganvisiting the stores, passing out leaflets to the clerks, andtalking with them as they left the stores. At times, he testi-fied, pharmacist-managers or assistant managers were pre-sent while he talked with the clerks and he specificallynamed Kenneth Connell of store 615, Charles Hoel of store620, and Mike Guiterrez of store 639 as having been presentat such times. During some of the organizing meetings of thepharmacists, Nebeker testified, he asked them to assist inthe organization of the clerks. Nebeker further testified thathe was assisted in his organizing work by his supervisor inthe Retail Clerks International organization, by Joseph Ze-lasko, secretary-treasurer of the Union, and by Lavina M.Thelan, a salesclerk employee of Respondent.Mrs. Thelan, since she had been employed by the chainfor almost 10 years, was more specific in her testimonyconcerning contacts with Respondent's employees. She tes-tified that she had called the union hall November 10,talked with Nebeker and asked him what the Revco em-3The hearing was held January 6 and closed January 15, 1970. In thatproceedingRespondenttook the position that the pharmacistsand assistantpharmacists were the managerial personnelof the stores and that, therefore,theyweresupervisors. The Regional Director adopted that position and, ina decisiondated March 20, 1970, dismissed the petition The Union's requestfor review by the Board was denied June 20, 1970ployees would have to do "to organize the Union in thechain." Nebeker met her 2 days later and gave her authori-zation cards which she circulated among thewomen 4 inabout 10 of Respondent's stores. She also testified that shetalked with about 25 of the clerks, most of them in the storesbut a few of them at home. At one of the stores, 620, shetestified, bothManager Shaw and Assistant Manager Hoelwere present while she talked with the clerks and at store615, where she was employed at the time, she spoke directlywith Manager Connell and Assistant Manager Martin, tell-ing them that she was organizing the salesclerks.On December 17 the Union executed and filed with theBoard's Regional Office a petitionfor an election amongRespondents "selling and non-selling employees" exclud-ing pharmacists, guards, and supervisors. The petition stat-ed thatA substantial number of employees wish to be repre-sented for purposes of collective bargaining by peti-tionerand Petitioner desires to be certified asrepresentative of the employees.On the same day the Union wrote a letter to Respondent,claiming that it represented "the majority" of the selling andnonselling employees in the stores in Maricopa and PinalCounties and requesting a meeting to negotiate concerningwages, hours, and other terms and conditions of employ-ment. This letter was admittedly received on December 18by Mr. Louis A. Klein executive vice president of Respon-dent and its highest official.Although Klein denied any prior knowledge of the organ-izational activity among the salesclerks of Respondent,there was no contradiction of the testimony of Nebeker andMrs. Thelan that at least three store managers and one ortwo assistantmanagerswere aware of this activity at the endofNovember and that Nebeker's activities included thecirculation of handbills in the stores as well as direct ap-proaches to employees as they were leaving thepremises. Inaddition to these open activities, Mrs. Thelan testified thatshe talked about the Union with two employees in each oftwo stores, with three employees in one store, with fouremployees in each of three other stores, and, in a store whereshe was not employed at the time, with six employees. SinceRespondent operated 28 stores in the area with 198 emplo -ees, the average store complement was only 7 salesclerksand, therefore, Mrs. Thelan s contacts were with a substan-tial part of the personnel in the 11 stores she visited.In addition to the open character of the activities of bothNebeker and Mrs. Thelan, there was admittedlyin existenceat the same time an active organizational campaign amongthe store manager-pharmacists during which they wereasked to assist in organizing the salesclerks and it is a fairinference that they were in a condition of heightened sensi-tivitymanifestations of employee organizational activi-ties.Ttohe organizational campaign among the pharmacists,moreover, had been actually brought to the notice of Re-spondent by the filing of a petition for an electiononNovem-ber 26 and the Board investigation thereof, which resultedin the issuance, on December 10, of a notice of hearing.As stated, none of the foregoing testimony was contro-verted by Respondent and none of the managers named wascalled to testify. Respondent's onl evidence on this pointwas the testimony of Executive Vice President Klein thatprior to December 18, when he received the Union's de-mand letter and a copy of the filed petition concernin theclerks, nobody had told him about their organizational ac-tivities and he had no knowledge of them, and the testimonyofMax Bunin, vice president of the parent company inAs a general rule, Respondent's salesclerksare women and its pharma-cists are men REVCO DRUG CENTERS OF THE WESTCleveland and in charge of store operations in all the States,that he first heard about these activities on December 18when Klein called to tell him about them.On the basis of the General Counsel's evidence and theattendant circumstances set forth above, and despite thetestimony of Klein and Bunin concerning their lack of per-sonal knowledge-which I do not accept-I find that Re-spondent, at the beginning of December 1969, was charge-able with and had knowledge of the self-organizational ac-tivitiesof its salesemployees.D.The Wage Increases and Other BenefitsMrs. Thelan, who worked for Ryan-Evans for 7 yearsbefore Respondent bought the chain in July 1968, contin-ued to work for Respondent in the same store until aboutMarch 1970 when she was transferred to another of itsstores.At the time Respondent became her employer, shetestified, she was being paid the legal minimum wage, $1.65per hour. In the latter part of 1968, she testified, the manag-er of the store handed her a letter telling her that her wagerate was being raised $.05 per hour but he told her not to"leave the letter lay around the store because it wasn't ofinterest to the rest of the employees." This was the only raiseshe received and, she testified, there were no general wageincreases.Except for Mrs. Thelan's testimony, the record is unclearconcerning the wage rates of Respondent's salesclerks pnorto the December 21 wage increase involved in this case.Executive Vice President Klein, called as an adverse witnessby the General Counsel, testified that there was no distinc-tion between "selling" and "non-selling" clerks, but he alsotestified that the maximum wage rate of nonselling clerksprior to the Decemberincreasewas $1.60 per hour while themaximum wage rate of selling clerks prior to the Decemberincrease was $2.20 per hour. Klein also testified that, byreason of the increase granted December 21, any "non-selling" clerks who had been in the store for more than 18months would be advanced $.40 per hour. Although theGeneral Counsel asked the correct questions to elicit thewage rates of Respondent's employees pnor to the increasein question, Klein was evasive, his counsel was excessivelyobstructive and contentious, and the General Counsel failedto pursue his inquiry effectively. Comparison of Klein'stestimony with the written schedule put out by Respondentshowing the increase in benefits granted as of December 21,1969, leads me to conclude that the answers he gave toquestions concerning wage rates priorto the date were actu-a71y the ratesafterthat date.5 I also conclude that, withminor variations such as Mrs. Thelan's 5-cent raise at theend of 1968, the general wage rate of salesclerks inRespondent's employ was, pnor to December 21, 1969, ap-proximately the minimum wage of $1.65 per hour. Thisconclusion, however, has only a limited effect in this casesincethe answer admits that wages were increased and ben-efits granted as of December 21, and the circular distributedby Respondent to its employees about that date sets forththe future wages and benefits in detail.Klein confirmed Mrs. Thelan's testimony concerning thelack of general increases to the extent that, he testified, thereSThisis not a findingthat Klein deliberatelymisstatedthe facts but that,in the confusion engenderedby theobjectionsof Respondent's counsel toalmost everyquestionput by theGeneralCounsel on this subject, by hisprolonged argument following each ruling orattempt to clarify the question,and by his insistencethat the recordshow his exceptionto every adverseruling,Klein probablyforgot the question and answeredit, if at all, byreferring to the rates current at the timeof the trial,since those were the rateswith which he was familiar at the time.75had previouslybeen no schedule for periodic reviews ofwages.The December 21 announcement,however, setsforth an initial wage rate of $1.70 with progressive periodicincreases up to $2.10 and a statement of a "$.15 per hourincrease across the board."In view of the comparativelybrief period of past service-18 months-required to reachthe $2.10 per hour rate,it is obvious that the increase formost employees was substantial and, for those in the employof Respondent or its predecessor more than 18 months andstill receiving$1.60, they were actually$.50 per hour, morethan 30 percent.There is,fortunately,less confusion regarding other termsof employment prior to December 21 and the change inthem effected by the announcement of that date. (1)Vacations:Mrs. Thelan testified that prior to the increaseshe was entitled to 2 weeks'vacation but that,not havingcompleted 10 years of employment with Respondent andRyan-Evans combined,she would still receive 2 weeks' va-cation until she had completed the 10 years.Klein con-firmed her testimony that the maximum vacation period,prior to the announcement of December 21, was 2 weeks.The announcement established a range of vacations, basedon length of total service,up to 4 weeks for an employeewith 20 years of service.(2)Holidays:Mrs. Thelan named 5days as holidays prior to the announcement:ChristmasDay, New Year's Day,Thanksgiving Day, July 4th, andLaborDay. Klein testified that the employees had six hol-idays but he agreed with Mrs.Thelan that the change effect-ed by the announcement of December 21 was merelyto addthe emplo ee's personal birthday as a holiday for that em-ployee.(3)Rate of pay forwork on consecutive Sundays orholidays:They agreedthat the straight rate had been appli-cable for the second day so worked and that the announce-ment established the overtime rate as the one payable forthe second day, but Klein testified that care was taken toassure that no employee would be required to work onconsecutive Sundays or holidays so that the benefit appar-ently extended would rarely become a reality. (4)Areaparties":Mrs. Thelan testified that, prior to the dinner givenDecember 21, 1969, she had never heard of any parties forthe employees.Klein testified that there had been one inSeptember 1968 and one in March 1969,as well as some"golf outings."The reference to "Periodic Area Parties" inthe list of new benefits,he testified,contemplated their con-tinuation without change. (5)Employee discounts:Both Mrs.Thelan and Klein testified that,prior to the announcement,employees were entitled to a discount of 15 percent oncosmetics and that the announcement added a 20 percentdiscount on prescriptions.There was no testimony on otherchanges in established conditions but the circular states thatthemedical and life insurance programs would continueunchanged, and that there would be a suggestion system.IVDISCUSSION AND CONCLUSIONSThe brief submitted by the General Counselconsists en-tirely of a perfervid summation based upon the evidence butwithout articulation of the legal theory underlying his caseor citation of a single authority.6 The rule of decision which6 The allegation in the complaintconcerning the grant of "wage increasesand otherbenefitsto employees, afterrepresentation petitions..had beenfiled" indicates a theory ofper seviolationof Section 8(a)(1) based upon thesetwo facts (although,whenpressed on the subject,the General Counsel disa-vowed this theory) and, obviouslyso interpreting it, Respondent's counselexpendedconsiderabletime and energy in an attack uponthe validity of thesecond ofthe filed petitions-the one relating to the salesclerks.If that wasthe theory of the GeneralCounsel when the complaint was prepared, he wasin error the applicable rule of decisionherein,as set forthbelow, precludesContinued 76DECISIONSOF NATIONALLABOR RELATIONS BOARDI find apppplicable herein is the one that has been repeatedlyinvoked,by the Board and the courts,in cases involving thegrant of benefits in a setting of organizational activity, andwhich was stated by the Supreme Court,in theExchangePartscase,7as follows:The broad purpose of § 8(a)(1) is to establish"the rightof employees to organize for mutual aid without em-ployer interference. ' ...it prohibits not only intrusivethreats and promises but also conduct immediately fa-vorable to employees which is undertaken with the ex-press purpose of impinging upon their freedom ofchoice for or against unionization and is reasonablecalculated to have that effect.Although inExchange Partsthe wage increases and otherbenefits were granted at a time when an election was immi-nent and the decision is expressed in language reflectingthat situation,there is nothing in that or any of the otherpertinent cases to indicate that there is a difference in theapplicability of Section 8(a)(1) to situations involving wageincreases during self-organizational activity before or afteran election has been directed.InTonkawa RefiningCo..175NLRB No. 102,the organizational activity was brought tothe employer's attention on December 8, 1967,by a letterfrom the union claiming representation of a majority of theemployees and requesting bargaining.This notice was fol-lowed by the union's filing of a representation petition onDecember 11, 1967.On January 24, 1968,the employerpromised wage increases to the employees involved and, onJanuary 28, put them into effect.The Direction of Electionwas issued February 1. In finding this extension of benefitsby the employer violative of Section 8(axl) of the Act, theBoard relied on and quoted from theExchange Partsopin-ion of the Supreme Court.8From the opinion of the Supreme Court inExchangeParts,however, it is apparent that the mere grant of wageincreases or other benefits during organizational activitywill not automatically result in a finding of violation ofSection 8(a)(1).The relevant portion of that opinion (atpage 409) reads as follows:We think the Court of Appeals was mistaken in con-cluding that the conferral of employee benefits while arepresentation election is pending,for the purpose ofinducing employees to vote against the Union.does not"interfere with"the protected right to organize. [Em-phasis supplied.]Accordingly,as the Board pointed out inTonkawa Refin-in& supra.the grant of a wage increase during an organiza-tional campaign will not necessarily lead to a determinationthat the wage increase was violative of Section 8(a)(1) on theground that the former"tends to interfere"with the latter,but it must be established,by evidence or inference from thefacts, that it was the employer'smotive,in giving the wagea finding of violation of Section 8(a)(l) of the Act upon no more than thegrant of benefits at a time when a representation petition was on file.Equallyin error,however,was the effort of Respondent,since the status of a repre-sentative petition of file is not subject to collateral attack by an attempt toimpugn the"showing of interest"upon which the petition was accepted forfiling(N.L R.B.v.National Truck Rental Co.239 F 2d 422, 425(C.A.D.C),cert.denied 352 U.S. 1016;General Engineering.Inc., and Harvey Aluminum123 NLRB 586).rN.L.R.B.v. Exchange Parts Co.375 U.S. 405,409, reversing 304 F.2d 368and enfg.131 NLRB 806.5See alsoGoodyear Tire & Rubber Company.170 NLRB No. 79,in whichitwas found that the employer learned of union activity at the end of Januaryand granted wage increases and other benefits in March.Although there wasnot even the filing of a representation petition in this case,the Trial Examinerrelied onExchange Parts infinding a violation of Section 8(axl) of the Actand the Board adopted his finding.increase,to interfere with employees'self-organizational ac-tivity9The inquiry into Respondent'smotive in grantinwageincreases and other benefits in this case starts with the un-disputed fact that Respondent had known for several daysabout the self-organizational activity among its em loyeeswhen it made its announcement on December 24 (puttingaside,for the moment,the finding herein that its awarenessdated back to the beginning of December),since it hadadmittedly received,on December 18, both the filedpetitionand the letter from the Union.With this relationship be-tween its knowledge and its action indubitably established,the burden of going forward with evidence shifts to Respon-dent.10Respondent's evidence in support of its contention that,despite their timing,the wage increases and other benefitsto the salesclerks in Phoenix were not granted for the pur-pose of interfering with their self-organizational efforts,came almost exclusively from Max Bunin,vice president ofthe parent company, who is in charge of store operations forthe entire chain of 228 stores.Bunin testified that,during the week of November 9,1969, wage increases were given to the pharmacists in theCleveland area and that there was,at that time, "a potentialstrike which did materialize shortly afterwards."Because ofthis situation,he testified,he determined to "do a littleanticipating to try to avoid trouble" and he began to requestinformation concerning"competitive wage rates"in areaswhere the operating companies did not have union con-tracts.On November 14,he testified,he asked Klein to geta list of comparative wage rates in the Tucson and Phoenixareas. Shortly thereafter,when he received the competitivewage information from the several operating companies,Bunin testified, he turned the data over to the parentcompany's labor counsel,John E. Purdy,whose function itwas to recommend wage rates to Bunin and PresidentDworkin in Cleveland,and that new wage rates were "es-tablished"about the 18th or 19th of November.On Decem-ber 1, he testified,a circular was issued to all stores in thechain making"a small adjustment"in prices on new pre-scriptions,which he characterized as an increase,and theprice increases were put into effect on that day.According to Bunin,he first heard of the organizing activ-ity among the salesclerks on December 18, when Klein in-formed him of the receipt of the demand letter from theUnion.Because of the organizing activity, he testified, thewage increases were not announced at the employees' din-ner on December 21. The Tucson employees,however, bothpharmacists and clerks,were not engaged in organizing, andthey were directed to remain after the dinner at which tunethe salesclerks were informed of the wage increase and arecommendation was made to the pharmacists that theyform a committee to discuss wage increases with manage-ment.On December 24 11 Respondent distributed to its Phoenix9 See alsoJ J Newberry.183 NLRB No. 6910PrestonProducts Company,Inc,.158 NLRB122, 345,enfd. 392 F.2d 801(CA.D.C.).i i In explanation of this delayed announcement to the Phoenix salesclerksRespondent attempted to adduce evidence concerning conferences it hadwith the Resident Office of the Board in Phoenix.An outline of this trans-action,most of which is supported by testimony, is as follows:Respondentnoticed that the petition relating to the salesclerks states the number ofemployees in the unit involved as"approx.96" and that there was no markin either the"yes" or"no" box under the question"Is this petition supportedby 30%or more of the employees in the unit?" Aware that it had approxi-mately 198 salesclerks in the area, Respondent reported the information toa Board agent and raised a question concerning the sufficiency of the Union's"showing of interest." The Boardagent apparently agreed with Respondent REVCO DRUG CENTERS OF THE WESTsalesclerks a statementof its "New Clerk Benefit Program-Effective 12/21/69" showing the wage increases and otherbenefits detailed above.Respondent's contention, in short, is that the wage in-creases itgranted on December 21 came as the result of adecision made, on a chainwide basis, by the parent corpora-tion on November 18 or 19, and were not made by Respon-dent for the purpose of interfering with the organizationalactivities of its employees in Phoenix.In support of this contention, Respondent's evidence con-sists of- the unsupported testimony of Bunin,12 a circularinstructingstoremanagersthroughout the chain to raiseprices on prescriptions as of December 1, an analysis pur-porting to show that, during the year 1969, there were about100 voluntary quits among the 198 employees inRespondent's stores,and some papers relating to the ar-rangementsfor the dinner party of December 21.NeitherBunin's testimony on this point nor the "doc-umentary" evidence of Respondent is very impressive. Bu-nin madeit clear that it was the bargaining situation and thesubsequently executed threat of a strike in Cleveland thatprompted him to begin a survey of wages throughout theunorganizedportions of the chain about the middle of No-vember. Moreover, by December 1, separate and apart fromthe organizationalactivities among the Phoenix salesclerks,Respondent was aware of similar activities among the phar-macists inPhoenix, since the petition relating to them hadbeen filed November 26. 13 Klein testified that there hadtheretofore been no schedule for periodic review of wages,and stated that the Unionwould be given48 hours withinwhichto submitthe additional authorization cards requiredto support a petition involving aunit of 198 employees.Respondent's counsel offeredto prove thatthe Boardagent notifiedthe Union's secretary that unless the additional cards weresubmittedby the 24ththe petition would be dismissed.The questions ad-dressed to Klein concerning statements of the Board agent were excluded asirrelevant but Nebeker,theUnion's organizing agent, concededthat theUnion's secretary told him of the Board agent's requestfor additional cardsby the 24th and that he tried to obtain them. Whether he obtained them doesnot appear,but the petition was not dismissed and an amendedpetition, stillstating the number of employees involved as "approx.96" was filed Decem-ber 29, 1%9.As stated above,Klein's testimony was excluded in part upon the groundthat the"showing of interest"is not a litigable issue.In addition,the testimo-ny was excluded because an informal action or an oral statementby a Boardemployee cannot be made the justificationfor conduct found to bean unfairlabor practice(WestTexasUtilities Company. Inc.85 NLRB 1396, 1397-98,enfd. 184 F.2d 233 (C.A.D.C.),cert. denied341 U.S.939; see alsoWinter SealCorp..117 NLRB659,661,Stokely-Van Camp. Inc.130 NLRB 869, 870-871)and, finally,whether this representationpetition was,or wasnot, on file isimmaterial in this case since the critical element is Respondent's knowledgeof organizationalactivity (seeGordonMfg. Co..158 NLRB 1303, in whichincreases given after the representation petition was withdrawn were held toconstitute a violation of Section8(axl) of the Act).12Klein was calledby theGeneral Counsel as an adverse witness underRule 43(b) of the Rulesof Civil Procedure for the UnitedStatesDistrictCourts.Respondent's counsel,on cross-examination,asked Klein when hefirst found out about a wage increase for the Phoenix salesclerks and heanswered"November14."WhenRespondent's counsel pursuedthe subject,which had not been touched by the GeneralCounsel,he was reminded thatRule 43(b) restricts cross-examination of an adverse witnessto the subjectmatter of his examination in chief and that,therefore, the witness should berecalled and the subject pursued during the presentation of Respondent'scase.Respondent's counsel agreed and terminated his questioning of Kleinwith the statement that he would bung him back.Klein was recalled as awitness during Respondent's case but was not questionedon this subject13At this time, i.e.,between November 26 and December24, 1%9. Re-spondent had no way of knowing that the petition concerningthe pharma-cists would be dismissed in March 1970,upon acceptance of its contentionthat these pharmacists,by reason of their duties,were supervisors within themeaning of the Act.Bunin's testimony indicates,by hisreference to negotia-tions and a strike, that the pharmacists in Cleveland are organized77and it was, therefore, against this background of generalconcern about union demands and specific awareness oforganizational activity in Phoenix that Bunin made his deci-sion with respect to wage increases. Furthermore, althoughI agree with Respondent that the setting of wage rates maybe a routine function of management and that actions ofthat nature might not be reflected in minutes of the boardof directors, it nevertheless seems to me reasonable to ex-pect that in a chainwide move of that sort some documenta-tionwould exist directly concerning the matter andexplaining the reasons for the costly change.The argument that the direction to raise prescriptionprices on December 1 indicates that a decision had alreadbeen made to increase wages, places an unsupportablestrain on my credulity and I reject it. According to Bunin,wage adjustments had been made in Cleveland and theywere being considered for other places, so that a chainwideincrease in prices was probably indicated, but it ap,pears tome to have no relevance specifically to Respondent s stores.Despite Mrs. Thelan's lack of recollection concerning prior"area parties," Respondent is insistent that they had beena regular feature of management-employee relationships.Accordingly, neither the holding of the dinner-party on De-cember 21 nor the contents of President Dworkin s invita-tion dated December 11 gives any support to the contentionthat, by making arrangements for it early in December,Respondent has proved that it had, at that time, reached adecision to announce wage increases at the dinner.The list of "voluntary quits" I also find unconvincing. Inthe first place, the highest number of quits in any month, 16out of a complement of 196 employees, doesnot seem largein a relatively unskilled labor pool, and Respondent hasoffered no evidence that a turnover of that sizesignals aserious problem in retaining employees. Moreover, the evi-dence shows that it was only in the months of January, May,and August-long before Bunnin claimed to have beguninvestigating the adequacy of Respondent's wage rates-that there were 10 or more of these quits. In sum, I cannotsee that the number of voluntary quits proves anything atall.From the foregoing it follows, and I find, that Respon-dent has not shown that the wage increases and other bene-fitsconferred upon its employees were the result of adecision reached without regard to the organizational activ-ities of its employees. This is not to say that I disbelieveBunin completely in his statement that top managementhad been giving consideration to granting general wage in-creases: it is simply that the evidence convinces me that thewage increases and other benefits to the Phoenixsalesclerkswere granted, to the substantial extent indicated and at thatparticular time, for the purpose of checking the impetus ofthe Union's organizational campaign and to put it in a lessfavorable position should an election subsequently be held.As the Court of Appeals for the Fifth Circuit recently wrote,inN.L.R.B. v. Southwire Co..429F.2d 1050, holding a wageincrease unlawful:The crucial fact to evaluate "is not whether [theCompany] would have increased wages at some time oranother ... but whether the increase was granted whenitwas because of union activities."N.L.R.B. v. LaarsEngineers Inc.,9 Cir. 1964, 332 F.2d 664, 667.Accordingly, I find that Respondent's grant of wage in-creases and other benefits to its employees as of December21, 1969,14 was for the purpose of interfering with the self-14Respondent's argument that its good faith is somehow enhanced by its"circumspection" in delayingthe announcement of wage increases to thePhoenix salesclerks,after it became aware,by the filing of the petition andContinued 78DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizational activities of its employees and that Respon-dent thereby violated Section 8(a)(l) of the Act.15The General Counsel argues that Respondent's conductalso "had the effect of discouraging employees from joiningthe Union" and that it was, therefore, also violative of Sec-tion 8(a)(3) of the Act. That section, however, defines theconduct made an unfair labor practice therein as "discrim-ination ... to encourage or discourage membership" and,since there is no proof of discrimination in this record, thecomplaint must be dismissed to the extent that it allegessuch violation.V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in sections 3 and4, above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.VITHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take affirmative action designed toeffectuatethe purposes of the Act.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By granting wage increases and other benefits to itssalesclerks for the purpose of affecting the organizationalcampaign of the Union among those salesclerks, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in the Act and hascommitted an unfair labor practice within the meaning ofSection 8(a)(1) thereof.4.The foregoing unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER 16Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) oh the National Labor Relations Act, asamended, it is recommended that Revco Drug Centers oftheWest, Inc., its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Grantingwage increasesor other benefits to em-ployees for the purpose of impeding or interfering with theirself-organizationalactivities; provided, however, that noth-ing herein shall be construed to require said Corporation torevoke anywage increasesor benefits heretofore granted.receipt of the demand from theUnion, ofthe self-organizational activity anddid not announce them until the 48-hour period had expired, has been dealtwith above.It is hardly an argument to be used in a matter involving aquestion of motive or good faith but one more suited to areas of law wherethe consequences can be made responsive to factual conditions within thecontrol of the interested parties(b)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection orto refrain from any or all such activities.2.Take the following affirmative action to effectuatethe policies of the National Labor Relations Act, asamended:(a)Post immediately at each of its stores in Maricopaand Pinal Counties, Arizona, copies of the attached noticemarked "Appendix."" Copies of said notice, on forms pro-vided by the Regional Director for Region 28, after beingduly signed by Respondent's representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(b)Notify the Regional Director for Region 28, in writ-ing, within 20 days from the receipt of this-Decision, whatsteps, have been taken to comply herewith. 18S FURTHER RECOMMENDED that the allegations of the com-plaint, insofar as not found violative of the act in the Deci-sion, be dismissed.15SeeGreat Atlantic & Pacific Tea Company, Inc162 NLRB 1182, 1184;J J Newberry,183NLRB No. 69, StLouis Car Division General SteelIncustries Inc184 NLRB No. 55.16 In the eventno exceptions are filedas provided by Section102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrderherein shall, asprovidedin Section102 48of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes17 In the eventthatthe Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National Labor Relations Board" shall bechanged to read"Posted Pursuant to a Judgmentof theUnited States Court of Appealsenforcing an order of the National Labor Relations Board."18 In theevent that thisRecommendedOrder is adopted by theBoard, thisprovisionshall be modifiedto read: "Notifythe RegionalDirector for Re-gion 28, inwriting,within10 daysfromthe date ofthisOrder,what stepsRespondenthas takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe trial which was held May 13 and 14, 1970, at Phoenix,Arizona, on the complaint issued by the General Counsel ofthe National Labor Relations Board, and at which all par-ties had an opportunity to present evidence, has resulted ina decision that our grant of wage increases and other bene-fits as of December 21, 1969, to the salesclerks in our storesinMaricopa and Pinal Counties was for the purpose ofinterfering with the organizing campaign then being carriedon by some of our employees in conjunction with RetailClerks Local Union No. 99, AFL-CIO, and that our con-duct constitutedan unfairlabor practice in violation of theNational Labor Relations Act, as amended. The order is-sued with the decision, however, states that nothing therein REVCO DRUG CENTERS OF THE WESTshall be construed to require us to revoke any wage increas-es or benefits granted.In accordance with that decision,and as directed by theorder issued with it,we are posting this notice to assure ouremployees thatWE WILL NOT grant wage increases,or other benefits,for the purpose of interfering with the self-organiza-tional efforts of our employees or to interfere with theiractivities on behalf of the above-named Union or anyother labor organization.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,to form, join, or assistthe above-named Union,or any other labor organiza-tion,to bargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities.All our employees are free to become or remain, or79to refrain from becoming or remaining,members of theabove-named Union or any other labor organization.DatedByRavco DRUG CENTERS OF THE WEST,INC(Employer)(Representative)(Title)Thisis an official notice and must not bedefaced byanyone.This noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directedto theBoard'sOffice, 7011FederalBuilding& U.S. Courthouse, 500 GoldAvenue,Southwest,P.O. Box 2146,Albuquerque,New Mexico87101, Telephone 505-843-2507.